Citation Nr: 0019517	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne, to 
include as due to Agent Orange exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat during military 
service.

4.  There is no credible evidence confirming any of the 
veteran's alleged in-service stressors.

5.  There is no competent medical evidence linking chloracne 
or any skin disorder to the veteran's period of active 
service.

6.  By decision dated April 1994, the RO denied the veteran's 
claim of entitlement to service connection for a prostate 
disorder.

7.  By decision dated August 1995, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.

8.  The evidence associated with the claims file subsequent 
to the April 1994 and August 1995 denials does not bear 
directly and substantially upon the specific matters under 
consideration and need not be considered to decide fairly the 
merits of the claims.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or caused by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).

2.  The claim of entitlement to service connection for 
chloracne is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The RO's April 1994 decision denying entitlement to 
service connection for a prostate disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

4.  The RO's August 1995 decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

5.  The evidence received since the April 1994 and August 
1995 rating decisions is not new and material, and the 
requirements to reopen the veteran's claims of entitlement to 
service connection have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. PTSD

As a preliminary matter, the Board finds that the veteran has 
presented a claim that is plausible, and therefore, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Specifically, a well-grounded service connection 
claim for PTSD has been submitted when there is medical 
evidence of a current disability, lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
and medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997).  The Board also is satisfied that the RO has 
obtained all evidence necessary for an equitable disposition 
of the veteran's appeal, and that all relevant facts have 
been fully developed.

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Vietnam.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1999).  Claims for 
service connection for PTSD are evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 3.304(f) (1999).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of this appeal.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court of 
Appeals for Veterans Claims (Court) held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise.  See 
also Baker v. West, 11 Vet. App. 163, 168 (1998).  The Board 
finds that the old and new criteria for evaluating PTSD 
claims are substantially the same and that the new regulation 
has not changed the applicable criteria in a way that would 
alter the outcome of the veteran's claim.  The revisions 
serve only to codify the Court's decision in Cohen and to 
bring 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998).  
Therefore, the veteran would not be prejudiced by the Board 
proceeding to the merits of the claim.

If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a POW, and the claimed stressor 
is related to combat or POW experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.304(d),(f) (1999); Gaines v. 
West, 11 Vet. App. 353, 357-358 (1998).

In Cohen, the Court recognized that VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders.  See 61 Fed. 
Reg. 52695-52702 (1996).  Therefore, the Court took judicial 
notice of the shift in diagnostic criteria from an objective 
to a subjective standard in assessing whether a stressor is 
sufficient to trigger PTSD.  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.  Nothing in Cohen, 
however, negates the need for a noncombat veteran to produce 
credible, corroborating, and supporting evidence of any 
claimed stressor used in supporting a diagnosis of PTSD.

As to the requirement that there be a diagnosis of PTSD, the 
Board finds that the evidence of record contains one such 
diagnosis.  A VA hospitalization report from August to 
November 1994 shows that the veteran was admitted for 
psychiatric treatment.  Psychological testing was diagnostic 
of PTSD, generalized anxiety disorder, dysthymic disorder, 
and personality disorder.  The veteran apparently reported 
that he was service connected for PTSD.  VA outpatient 
records from February through July 1995 show that the veteran 
was followed for PTSD and that he attended a PTSD support 
group at the Canon City Vet Center.

Nevertheless, the Board observes that the veteran has been 
diagnosed with other psychiatric disabilities on numerous 
occasions.  Private psychological testing in April 1993 
showed strong indications of an anxiety condition, paranoid 
or delusional thinking, and a depressive condition, as well 
as social and occupational impairment.  Diagnostic 
impressions were anxiety disorder, paranoid disorder, 
dysthymic disorder, passive-aggressive personality disorder, 
paranoid personality disorder, and antisocial personality 
disorder.

During a VA examination in July 1997, the veteran reported 
that he had difficulty with depression and anxiety and that 
his symptoms included moodiness, sleep and appetite 
disturbance, nightmares, anxiety, paranoia, and flashbacks.  
Upon examination, he appeared slightly anxious and agitated, 
with a depressed mood and emotional lability.  Mild attention 
and concentration difficulties were present.  He was 
diagnosed with dysthymic disorder and anxiety disorder.  
Finally, the Board observes that the veteran received 
substantial psychiatric treatment during active service and 
that he has been assigned a 50 percent disability evaluation 
for service-connected dysthymic disorder.

Regarding the issue of whether there is credible supporting 
evidence that the veteran's claimed stressors actually 
occurred, service records indicate that the veteran served as 
an administrative specialist and that he also completed 
training as a security policeman.  The veteran did not 
receive any medals or citations that are necessarily 
indicative of combat experience.  The veteran's DD 214 does 
not reflect combat service or injury and the service medical 
records do not document any injuries received in combat.  
Therefore, because the veteran's service records do not 
demonstrate that he engaged in combat with the enemy, it is 
necessary that the veteran's account of his stressors be 
corroborated by a credible source.

The veteran submitted a stressor statement in September 1995 
in which he claimed that he was assigned temporary duty in 
Vietnam from November 1969.  He was assigned to the 456th 
military dogs or the 1606th Security Police Group.  He saw 
another dog handler, by the name of "Ski", killed by mortar 
fire.  He also witnessed his dog attacking a Vietcong soldier 
and he survived an ambush in Cambodia where most of his 
fellow Marines were killed.

In September 1996, the U.S. Army and Joint Services 
Environmental Support Group (ESG) responded that it required 
specific dates, names, and locations to perform successful 
research.  In particular, the veteran had not provided a 
complete unit designation or combat service dates.

In February 1997, the veteran submitted a statement that he 
served with the 1606th Security Police Group, which was part 
of the 6200th Police Security Military Dog Section.  He 
served in Vietnam from November 1969 to January 1970.  The 
last name of the dog handler "Ski" was "Skewlusski".

Thereafter, the RO attempted to verify the veteran's service 
in Vietnam.  However, information from Headquarters, Randolph 
Air Force Base, found no record of service in Vietnam for the 
veteran.  The veteran's DD 214 for his period of service from 
December 1968 to November 1972 showed foreign service of one 
year and three months but no service in Vietnam or Indochina.  
Service personnel records confirm that the veteran served in 
the Philippines from July 22, 1969 to October 30, 1970.  The 
veteran's DD 214 for his period of service from November 1972 
to May 1973 reflected no foreign service, and specifically no 
Vietnam or Indochina service.  Moreover, service medical 
records from November 1969 to January 1970 confirm that the 
veteran received routine medical care on several occasions at 
Clark Air Force Base, Philippines.

Based upon the aforementioned evidence, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran served in Vietnam.  The veteran has provided no 
evidence, other than his own statements, that he served for 
three months in Vietnam.  On the contrary, service personnel 
and service medical records confirm that he was, in fact, 
stationed in the Philippines during that time period.  
Accordingly, none of the veteran's claimed stressors have 
been verified by an independent source.  The Board cannot 
rely solely on the veteran's statements to establish a nexus 
between his current diagnosis of PTSD and his time in 
service.

The Board further observes that the veteran's diagnosis of 
PTSD was rendered in reliance upon the veteran's allegations 
of service in Vietnam.  However, a diagnosis of PTSD, related 
to service, which is based on an examination which relied 
upon an unverified history is inadequate.  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997); West v. Brown, 7 Vet. App. 70, 77 
(1994).  In conclusion, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for PTSD and the benefit sought on appeal must be 
denied.

B. Chloracne

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era 
and has a disease listed at 38 C.F.R. § 3.309(e) (1999) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999).  
Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1999).  Secondly, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

An individual who submits a claim for VA benefits has the 
burden of first "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation".  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  If the 
evidence presented by the appellant fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well-grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

In the present case, service medical records show no 
complaints, diagnoses, or findings related to chloracne or 
other skin disorder.  During a VA outpatient visit in March 
1995, the veteran complained of recurrent lesions on the 
lower lip, back, and legs since 1970.  Physical examination 
found a benign appearing papule on the left lower lip, 
multiple benign appearing lesions on the trunk, and scars on 
the back.  He was diagnosed with a probable beningioma of the 
left lower lip.  During a VA examination in June 1997, the 
veteran's skin was reported as normal and he made no relevant 
complaints.

Based upon the aforementioned evidence, the Board finds that 
the veteran is not entitled to a presumptive grant of service 
connection for chloracne.  As previously determined, the 
evidence of record contains no verification that the veteran 
served in Vietnam.  In addition, the available evidence 
contains no medical diagnosis of chloracne.  Therefore, the 
veteran has failed to satisfy either requirement for a 
presumptive grant of service connection for chloracne, as due 
to Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).

The Board further finds that, on a direct service connection 
basis, the veteran has failed to submit a well-grounded 
claim.  The service medical records contain no findings of 
chloracne or other skin disorder and the veteran has not been 
diagnosed with chloracne.  The medical evidence suggests that 
the veteran may have some type of skin disorder; however, no 
medical professional has related any skin disorder to the 
veteran's period of active service.  The Board cannot rely 
solely on the veteran's own testimony as to the etiology of 
his skin disorder because evidence of a medical nexus cannot 
be established by lay testimony.  Brewer v. West, 11 Vet. 
App. 228 (1998).  Therefore, as no competent medical evidence 
of a nexus between a skin disorder and the veteran's period 
of active service has been submitted, the veteran's claim 
must be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and an explanation as to why his current attempt fails.

II. New and Material

The veteran's claims of entitlement to service connection for 
a prostate disorder and a low back disability were previously 
considered and denied by the RO.  As to the prostate 
disorder, the RO initially denied service connection in an 
April 1994 rating decision, finding that the disability was 
not incurred in or caused by active service.  As to the low 
back disability, the RO initially denied service connection 
in a September 1973 rating decision, finding that the veteran 
had a preexisting back disability that was not aggravated by 
active service.  By decision dated in August 1995, the RO 
found that no new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.
The veteran was notified of the April 1994 and August 1995 
decisions and provided with his appellate rights, but he did 
not appeal the decisions.

As the veteran did not file a Notice of Disagreement to the 
RO's April 1994 and August 1995 decisions, those 
determinations are final.  38 U.S.C.A. §§ 7105(a), (b)(1),(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  Once an RO 
decision becomes final under 38 U.S.C.A. § 7105(a) (West 
1991), absent the submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The 
Board must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (1999).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a) (1999).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the claim, the VA must 
determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991) has been met.

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A. Prostate Disorder

The evidence that was of record at the time of the RO's April 
1994 denial included service medical records; 1987 to 1993 
clinical records of Southern Colorado Neurosurgery; 1981-1993 
records of Darwin R. Ritchie, M.D.; and a June 1993 VA 
examination.

Service medical records show that the veteran received 
treatment for a swollen left testicle in January 1970 and was 
assessed with acute epididymitis and prostatitis.  The 
records of Dr. Ritchie disclose that the veteran was 
diagnosed with prostatitis in December 1991 and that he 
underwent a transurethral resection the following month.  A 
December 1992 entry from Southern Colorado referred to a 
recent history of prostate surgery.  During the June 1993 VA 
examination, the veteran reported intermittent swelling of 
the left testicle.  Genitourinary examination was essentially 
normal and the veteran was diagnosed with recurrent 
prostatitis.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's April 1994 
denial consists of February 1992 records of James Bruffy, 
M.D.; an August 1992 report of Christopher Y. C. Louie, M.D.; 
an August to November 1994 VA hospital report; and a June 
1997 VA examination.

The records of Dr. Bruffy reflect that the veteran underwent 
a transurethral resection of the prostate due to severe 
recurrent prostatitis.  Dr. Bruffy stated that the onset of 
the veteran's prostatitis was unclear, but that the veteran 
first had urgency, decreased urine stream, and dribbling in 
July 1991.  In October 1992, the veteran underwent a 
cystoscopy due to continued symptoms.  Dr. Louie reported 
that the veteran continued to have symptoms suggestive of 
prostatitis following a resection of the prostate earlier 
that year.  The VA hospital report included diagnoses of 
benign prostatic hypertrophy, history of prostate problems, 
and status post removal of growth on the prostate.  Physical 
examination of the prostate found tenderness and possible 
slight enlargement.  During a VA examination in June 1997, no 
findings or complaints related to the prostate were made.

In summary, the Board finds that the evidence presented 
subsequent to the RO's April 1994 denial does not bear 
substantially and materially upon the specific matter under 
consideration, that is, whether the veteran's prostatitis was 
incurred in or caused by active service.  Rather, the Board 
concludes that this evidence is essentially cumulative and 
redundant in that it merely reiterates information previously 
available.

The evidence available prior to the April 1994 denial showed 
that the veteran suffered an episode of prostatitis in 
service, that he was again diagnosed with prostatitis more 
than 20 years later, and that, since 1991, he has undergone 
surgical intervention and treatment for recurrent 
prostatitis.  No medical professional related the current 
prostatitis to the veteran's period of active service.  The 
evidence presented subsequent to the April 1994 denial 
duplicates this information and provides no additional 
information as to the cause or etiology of the prostatitis.  
These additional medical evaluations and statements merely 
discuss previously available evidence.  This cumulative and 
redundant evidence need not be considered in order to fairly 
decide the merits of the claim.

The Board observes that the record is completely devoid of 
any medical opinion relating the veteran's current 
prostatitis to his period of active duty.  Therefore, the 
veteran has failed to present any competent medical evidence 
of a nexus or relationship between active service and his 
current claimed disability.  Thus, even if the Board were to 
find that the veteran had submitted new and material evidence 
to reopen his claim, the veteran has failed to establish a 
well-grounded claim.  Accordingly, the benefit sought on 
appeal must be denied.


B. Low Back Disability

The evidence that was of record at the time of the RO's 
August 1995 denial included service medical records; 1987 to 
1993 clinical records of Southern Colorado Neurosurgery; 1981 
to 1993 records of Darwin R. Ritchie, M.D.; a June 1993 VA 
examination; and an August to November 1994 VA hospital 
report.

Service medical records show that the veteran presented in 
June 1969 with a spasm of the right paraspinous muscles.  In 
August 1971, he had an acute spasm of the right sacroiliac 
joint area.  The x-ray reports on both occasions were 
negative.  An orthopedic evaluation in September 1971 noted a 
pre-service history of back trauma with recurrent low back 
and right leg pain.  The impression was probable lumbosacral 
strain.  The separation examination of May 1973 disclosed no 
abnormalities but noted that the veteran had sustained a 
lumbosacral injury prior to service.

The Southern Colorado records show that the veteran presented 
in December 1992 with complaint of back pain and spasm.  The 
veteran reported a four year history of back pain due to a 
heavy lifting injury.  Physical examination found a very 
limited range of motion and muscle spasms.  The x-ray report 
revealed loss of disc height and foraminal narrowing that 
suggested probable nerve root entrapment.  In March 1993, the 
veteran was assessed with lumbar facet syndrome and underwent 
facet blocks.

Dr. Ritchie's records disclose that the veteran injured his 
back while loading machinery onto a truck in October 1988.  
He was assessed with acute lumbosacral strain with some nerve 
root irritation.  In November 1992, the veteran reported that 
his back had gone out on him and he was assessed with acute 
low back strain with muscle spasm, rule out herniated disk.  
An x-ray showed collapse of the L5-S1 disc with gas 
formation, sclerosis of the end plates at L5 and S1, slight 
loss of disc space at L4-L5, and facet disease.

During the June 1993 VA examination, the veteran reported 
that he had injured his back in the military in the early 
1970's.  He then recovered until he suffered an injury in 
1988.  He had most recently injured his back in November 
1992.  Physical examination of the lumbar spine revealed 
diffuse tenderness, a lordotic posture, and limitation of 
motion with pain.  The veteran was diagnosed with 
degenerative joint disease of the lumbosacral spine.  The VA 
hospital report disclosed that the veteran underwent therapy 
and treatment to reduce his back pain.  The x-rays showed 
advanced degenerative disc disease at L5 and S1.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's August 1995 
denial consists of 1994 to 1996 VA clinical records; July 
1994 records of Jacob F. Patterson, M.D.; 1992 to 1994 
records of Eric Carlson, M.D.; 1995 to 1996 records of Jack 
L. Rook, M.D.; 1988 to 1995 records of John V. Buglewicz, 
M.D.; 1988 to 1994 records of Joseph McGary, M.D.; 1991 to 
1994 records of Darwin Ritchie, M.D.; a December 1995 report 
of Kenneth B. Kurica, M.D.; and a June 1997 VA examination.

The VA outpatient records showed treatment for chronic low 
back pain.  Dr. Patterson performed an evaluation of the 
veteran and determined that he had disc disease at L4-5, L5-
S1, and L1-2, confirmed by MRI.  The veteran exhibited very 
limited flexion and extension upon examination.  The doctor 
believed that it was very unlikely that he would be helped by 
surgery.

Drs. Carlson, Buglewicz, and Ritchie followed the veteran for 
his low back disability since approximately 1991.  Dr. McGary 
followed the veteran from 1988 to 1994 for pain management 
and depression due to his low back disability.  Dr. Rook 
performed an examination in January 1995.  The veteran 
reported that he had been unable to work since November 1992 
and complained of constant, severe low back pain.  The 
diagnoses included degenerative arthritis of the lumbar 
spine, rule out spinal instability, and facet arthropathy.

A December 1995 orthopedic assessment by Dr. Kurica found 
extremely limited range of motion, tenderness, and global 
degenerative disease throughout the lumbosacral spine.  Dr. 
Kurica related the low back disability to the injury in 1988 
and did not recommend surgery.  During a VA examination in 
June 1997, the examiner observed limitation of motion with 
pain and the veteran was assessed with strain and 
degenerative disc disease of the lumbosacral spine.

In summary, the Board finds that the evidence presented 
subsequent to the RO's August 1995 denial does not bear 
substantially and materially upon the specific matter under 
consideration, that is, whether the veteran's low back 
disability was incurred in or caused by active service.  
Rather, the Board concludes that this evidence is essentially 
cumulative and redundant in that it merely reiterates 
information previously available.

The evidence available prior to the August 1995 denial showed 
that the veteran sustained acute back injuries in service and 
that he was determined to have a preexisting back disability.  
Thereafter, the veteran injured his back in 1988 and 
subsequently has suffered from a severe low back disability 
characterized by degenerative disc disease.  No medical 
professional related the current low back disability to the 
veteran's period of active service.  The evidence presented 
subsequent to the August 1995 denial essentially duplicates 
this information and only provides additional information as 
to the course of the veteran's symptomatology and treatment.  
These additional medical evaluations and statements merely 
discuss the previously diagnosed back disability.  This 
cumulative and redundant evidence need not be considered in 
order to fairly decide the merits of the claim.

The Board observes that the record is completely devoid of 
any medical opinion relating the veteran's current low back 
disability to his period of active duty.  In fact, the 
majority of the physicians relate it to the occupational 
injury sustained in 1988.  Therefore, the veteran has failed 
to present any competent medical evidence of a nexus or 
relationship between active service and his current claimed 
disability.  Thus, even if the Board were to find that the 
veteran had submitted new and material evidence to reopen his 
claim, the veteran has failed to establish a well-grounded 
claim.  Accordingly, the benefit sought on appeal must be 
denied.

ORDER

Service connection for PTSD is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for chloracne is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a prostate 
disorder is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disability is not reopened.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

